Exhibit 10.4

 

FORBEARANCE AGREEMENT

 

This Forbearance Agreement (this “Agreement”) dated as of March 31, 2014  by and
among Wilmington Trust, National Association (as successor Administrative Agent
and successor Collateral Agent, in such capacities, individually and
collectively, the “Agent”) under the Credit Agreement (as defined below), Genco
Shipping & Trading Limited (the “Borrower”), the other Credit Parties (as
defined in the Credit Agreement, and together with the Borrower, “Genco”), and
the Lenders executing this Agreement on the signature pages hereto.

 

Reference is made to the Credit Agreement dated as of July 20, 2007 among the
Borrower, various Lenders party thereto, and the Agent (as successor to DNB Nor
Bank ASA, New York Branch (n/k/a DNB Bank ASA, New York Branch, as original
administrative agent and original collateral agent) (as amended, modified and
supplemented from time to time, the “Credit Agreement”). Capitalized terms used
but not otherwise defined herein shall have the respective meanings ascribed
thereto in the Credit Agreement.

 

Genco has requested that the Lenders party hereto (collectively, the “Lender
Group”), which constitute the Required Lenders, and the Agent forbear from
exercising any of their respective rights and remedies, including, without
limitation, accelerating any Obligations or terminating any Commitments, whether
under the Credit Agreement or any other Credit Document (including, without
limitation, under any control agreement or similar agreement or documents
relating to any deposit or securities account of any Credit Party (each, a
“Control Agreement”) or in respect of any deposit or securities account) , for
the period of time set forth herein and subject to the terms and conditions
hereof, solely with respect to the following existing, expected or anticipated
Events of Default (collectively, the “Specified Defaults”):  (i) the failure of
the Borrower to make the scheduled repayment and commitment reduction on
March 31, 2014 in accordance with Section 3.04(iii) of the Credit Agreement,
(ii) the failure of the Borrower to meet the Consolidated Interest Coverage
Ratio specified for the Test Period ending March 31, 2014, as required under
Section 11.07 of the Credit Agreement, (iii) the failure of the Borrower to meet
the Leverage Ratio specified for the Test Period ending March 31, 2014, as
required under Section 11.08 of the Credit Agreement, (iv) the failure of the
Borrower to meet the minimum Aggregate Appraised Value required under
Section 11.09 of the Credit Agreement, (v) the failure of the Borrower to meet
the minimum amount of cash and Cash Equivalents and undrawn credit facilities
held by the Borrower as of March 31, 2014, as required under Section 11.10 of
the Credit Agreement, (vi) the cross-default with existing Interest Rate
Protection Agreements or Other Hedging Agreements under Section 12.04(ii) of the
Credit Agreement resulting from the Specified Defaults set forth in clauses
(i) through (v) above and the cross-default relating to defaults under the Other
Credit Agreements (as defined in clauses (i) and (ii) of such definition),
(vii) the cross-default with the Other Credit Agreements (as defined in clauses
(i) and (ii) of such definition) under Section 12.04(ii) of the Credit Agreement
resulting from the Specified Defaults set forth in clauses (i) through
(v) above, (viii) the failure of the Borrower to deliver its annual audited
financial statements (and the report of the accounting firm required to be
delivered together with such financial statements) within 90 days after the
close of the fiscal year ending on December 31, 2013, in accordance with
Section 10.01(b) of the Credit Agreement and (ix) any related Default or Event
of Default which would result from the failure to give notice with respect to
any of the foregoing.

 

The Lender Group is willing to, and hereby directs the Agent to, for the period
of time set forth herein and subject to the terms and conditions hereof, so
forbear solely with respect to the Specified Defaults.

 

In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Borrower, the
Agent and the Lender Group hereby agree as follows:

 

--------------------------------------------------------------------------------


 

Section 1   Acknowledgments and Agreements; Limited Forbearance in Respect of
Specified Defaults.

 

1.01.  Acknowledgement of Default.  To induce the Agent and the Lenders to
execute this Agreement, Genco hereby acknowledges, stipulates, represents,
warrants and agrees as follows:

 

1.01.1.  Each Specified Default constitutes an Event of Default that has
occurred or is expected to occur.  Except for the Specified Defaults, no other
Default or Event of Default has occurred and is continuing as of the date
hereof, or to the best of its knowledge are expected to occur prior to the end
of the Forbearance Period (as defined below).  Except as expressly set forth in
this Agreement, the agreements of the Agent and the Lender Group hereunder to
forbear in the exercise of their respective rights and remedies under the Credit
Documents in respect of the Specified Defaults during the Forbearance Period (as
defined below) do not in any manner whatsoever limit any right of any of the
Agent and the Lenders to insist upon strict compliance with this Agreement or
any Credit Document during the Forbearance Period.

 

1.01.2.  Nothing has occurred that constitutes or otherwise can be construed or
interpreted as a waiver of, or otherwise to limit in any respect, any rights or
remedies any of the Lenders or the Agent have or may have arising as the result
of any Event of Default (including any Specified Default) that has occurred or
that may occur under the Credit Agreement, the other Credit Documents or
applicable law.  The Agent’s and the Lender Group’s actions in entering into
this Agreement are without prejudice to the rights of any of the Agent and the
Lenders to pursue any and all remedies under the Credit Documents pursuant to
applicable law or in equity available to it in its sole discretion upon the
termination (whether upon expiration thereof, upon acceleration or otherwise) of
this Agreement.

 

1.01.3.  The aggregate outstanding principal amount of the Loans as of March 31,
2014 is equal to $1,055,911,525.00.  The foregoing amounts do not include
interest, fees (including the 1.25% facility fee payable pursuant to the
Amendment and Supplement No. 6 to the Credit Agreement), expenses and other
amounts that are chargeable or otherwise reimbursable under the Credit
Documents.  No Credit Party has any defense or right of offset with respect to
the Loans or any portion thereof.

 

1.01.4.  All of the assets pledged, assigned, conveyed, mortgaged, hypothecated
or transferred to the Agent pursuant to the Collateral Documents are (and shall
continue to be) subject to valid and enforceable liens and security interests of
the Agent, as collateral security for all of the Obligations, subject to no
Liens other than Permitted Liens.

 

1.01.5.  The obligations of Genco under this Agreement of any nature whatsoever,
whether now existing or hereafter arising, are hereby deemed to be “Obligations”
for all purposes of the Credit Documents.

 

1.01.6.  Overdue amounts under the Credit Documents shall accrue interest at the
default rate provided in Section 1.07(b) of the Credit Agreement and be paid in
kind.  The Lender Group agrees and acknowledges that such interest at the
default rate shall be paid in kind notwithstanding anything to the contrary set
forth in the Credit Agreement.

 

1.01.7  Neither the Agent nor any Lender has at any time directed or
participated in any aspect of the management of Genco or the conduct of the
business of Genco, and

 

2

--------------------------------------------------------------------------------


 

Genco has made all of its business decisions independently of the Agent and each
Lender. Notwithstanding any other provision of this Agreement or any other
contract or instrument between or among Genco, on the one hand, and the Agent or
the Lenders, or any of them, on the other hand: (i) the relationship between any
of the Agent and the Lenders, on the one hand, and Genco, on the other hand,
shall be limited to the relationship of a lender to a borrower in a commercial
loan transaction; and (ii) neither the Agent nor any Lender is or shall be
construed as a partner, joint venturer, alter-ego, manager, controlling person
or other business associate or participant of any kind of Genco (or any other
Person), and neither the Agent nor any Lender intends to assume any such status
at any time.

 

1.01.8  The Lender Group’s entry into, and covenants to perform in accordance
with, this Agreement hereby constitutes “new value” and “reasonably equivalent
value,” as those terms are used in Section 547 and 548 of Title 11 of the United
States Code (the “Bankruptcy Code”), received by Genco as of the closing of this
Agreement in contemporaneous exchange for Genco’s entry into, and covenants to
perform in accordance with, this Agreement.

 

1.01.9  All time-related defenses, such as statutes of limitations, doctrines of
estoppel, doctrines of laches or any other rules of law or equity of similar
nature, are hereby tolled with respect to all rights, claims and causes of
action of any kind whatsoever that the Agent or any Lender may have against any
Credit Party under or in connection with the Loan Documents as of the time of
the closing of this Agreement through and including the date which is thirty
(30) days after the termination of the Forbearance Period.

 

1.02.  Limited Forbearance.  Subject (i) to the satisfaction of the conditions
precedent set forth in Section 3 below and (ii) to the continuing effectiveness
and enforceability of the Credit Documents in accordance with their terms, the
Lender Group agrees to forbear and directs the Agent to forbear (and in
connection therewith, directs the Agent to enter into this Agreement and to take
such actions as are reasonably incidental hereto), and the Agent agrees to
forbear (and in connection therewith, agrees to enter into this Agreement and to
take such actions as are reasonably incidental hereto), in the exercise of their
respective rights and remedies under the Credit Documents (including, without
limitation, each Control Agreement and with respect to any deposit or securities
account, and including accelerating any of the Obligations and terminating any
Commitments) in respect of the Specified Defaults for the period (the
“Forbearance Period”) commencing on the Effective Date and ending on the earlier
to occur of (a) 11:59 p.m. (New York time) on April 1, 2014 or (b) a Termination
Event (as defined in Section 1.04 below), provided that (i) except with respect
to the Specified Defaults, each Credit Party shall comply with all limitations,
restrictions, covenants and prohibitions that would otherwise be effective or
applicable to it under the Credit Documents and (ii) nothing herein shall be
construed as a waiver by the Agent or any Lender of the Specified Defaults.

 

1.03.  Termination of Forbearance Period.  Upon the termination of the
Forbearance Period, the agreement of the Agent and the Lender Group to forbear
as provided in this Agreement shall automatically and without further action
terminate and be of no force and effect; it being expressly agreed that the
effect of such termination will be to permit the Agent and the Lenders to
exercise, or cause the exercise of, any rights and remedies available to any of
them, immediately, without any further notice, passage of time or forbearance of
any kind.

 

1.04.  Termination Events.  For purposes of this Agreement, “Termination Event”
means the occurrence of any of the following:

 

3

--------------------------------------------------------------------------------


 

1.04.1.  An “Event of Default” under the Credit Agreement other than the
Specified Defaults.

 

1.04.2.  The breach by any person other than the Agent or the Lender Group of
any provision of this Agreement or any other document entered into in connection
with this Agreement.

 

Section 2.  Representations and Warranties.  Genco represents and warrants to
the Agent and the Lenders that (a) the representations and warranties set forth
in (i) Section 9.01 through 9.04 of the Credit Agreement and (ii) any other
representations made by Genco in connection with any amendment, waiver or
forbearance agreement with respect to each Other Credit Agreement (as defined in
clauses (i) and (ii) of such definition), in each case, are true and complete in
all material respects on the date hereof as if made on and as of the date hereof
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, such representation or warranty shall be true and
correct in all material respects as of such specific date); and (b) no Default
or Event of Default has occurred and is continuing (other than the Specified
Defaults).

 

Section 3.  Conditions Precedent.  The obligation of the Lender Group to enter
into this Agreement shall be subject to the satisfaction or waiver by the Lender
Group of each of the following conditions precedent:

 

3.01.  Expenses.  Payment, in cash, of all costs and expenses of the Agent and
the Lender Group, including all fees and disbursements of their respective legal
and financial advisors.

 

3.02.  No Default.  No Default or Event of Default other than the Specified
Defaults shall have occurred and be continuing.

 

3.03.  Representations and Warranties.  As of the Effective Date, the
representations and warranties contained in (i) Section 9.01 through 9.04 of the
Credit Agreement and (ii) any other representations made by Genco in connection
with any amendment, waiver or forbearance agreement with respect to each Other
Credit Agreement (as defined in clauses (i) and (ii) of such definition), shall,
in each case, be true and correct in all material respects on and as of the
Effective Date to the same extent as though made on and as of that date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date.

 

3.04    Intentionally Omitted.

 

3.05    Intentionally Omitted.

 

Section 4.  Effectiveness of Agreement.  This Agreement shall become effective,
as of the date hereof (the “Effective Date”) , upon receipt by the Agent of
counterparts of this Agreement executed by each of the parties indicated on the
signature pages hereof.

 

Section 5.  Release.  Each Credit Party (on behalf of itself and its
Subsidiaries and Affiliates) and their successors-in-title, legal
representatives and assignees and, to the extent the same is claimed by right
of, through or under any Credit Party for their past, present and future
employees, agents, representatives, officers, directors, shareholders, and
trustees (each, a “Releasing Party” and collectively, the “Releasing Parties”),
does hereby remise, release and discharge, and shall be deemed to have forever
remised, released and discharged, the Agent and the Lenders, and the Agent’s and
each Lender’s respective successors-in-title, legal representatives and
assignees, past, present and future

 

4

--------------------------------------------------------------------------------


 

officers, directors, shareholders, trustees, agents, employees, consultants,
experts, advisors, attorneys and other professionals and all other persons and
entities to whom any of the foregoing would be liable if such persons or
entities were found to be liable to any Releasing Party, or any of them
(collectively hereinafter the “Lender Parties”), from any and all manner of
action and actions, cause and causes of action, claims, charges, demands,
counterclaims, suits, debts, dues, sums of money, accounts, reckonings, bonds,
bills, specialties, covenants, contracts, controversies, damages, judgments,
expenses, executions, liens, claims of liens, claims of costs, penalties,
attorneys’ fees, or any other compensation, recovery or relief on account of any
liability, obligation, demand or cause of action of whatever nature, whether in
law, equity or otherwise (including without limitation those arising under
sections 541-550 of the Bankruptcy Code and interest or other carrying costs,
penalties, legal, accounting and other professional fees and expenses, and
incidental, consequential and punitive damages payable to third parties),
whether known or unknown, fixed or contingent, joint and/or several, secured or
unsecured, due or not due, primary or secondary, liquidated or unliquidated,
contractual or tortious, direct, indirect, or derivative, asserted or
unasserted, foreseen or unforeseen, suspected or unsuspected, now existing,
heretofore existing or which may heretofore accrue against any of the Lender
Parties, whether held in a personal or representative capacity, and which are
based on any act, fact, event or omission or other matter, cause or thing
occurring at or from any time prior to and including the date hereof in any way,
directly or indirectly arising out of, connected with or relating to this Credit
Agreement or any other Credit Document and the transactions contemplated
thereby, and all other agreements, certificates, instruments and other documents
and statements (whether written or oral) related to any of the foregoing (each,
a “Claim” and collectively, the “Claims”).  Notwithstanding the foregoing, the
foregoing waiver of Claims shall not be effective to the extent any Claim arises
from the gross negligence, bad faith or willful misconduct of a Lender Party.

 

Section 6.  Confirmation of Collateral Documents.  Each of the Credit Parties
hereby confirms and ratifies all of its obligations under the Credit Documents
to which it is a party.  By its execution on the respective signature lines
provided below, each of the Credit Parties hereby confirms and ratifies all of
its obligations and the Liens granted by it under the Collateral Documents to
which it is a party.

 

Section 7.  Miscellaneous.  Except as herein expressly provided, the Credit
Agreement and each of the other Credit Documents shall remain unchanged and in
full force and effect.  This Agreement shall constitute a “Credit Document”
under the Credit Agreement.  The forbearance set forth in Section 1 above shall
be limited as written and nothing herein shall be deemed to constitute a waiver
of or forbearance with respect to any other term, provision or condition of the
Credit Agreement or any other Credit Document in any other instance than as set
forth herein or prejudice any right or remedy that Administrative Agent,
Collateral Agent or any Lender may have or may in the future have under the
Credit Agreement or any other Credit Document.  This Agreement may be executed
in any number of counterparts, all of which taken together shall constitute one
and the same amendatory instrument and any of the parties hereto may execute
this Agreement by signing any such counterpart.  Delivery of an executed
counterpart of a signature page to this Agreement by electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement.  This Agreement shall be governed by, and construed in accordance
with, the law of the State of New York, without giving effect to any choice of
law principals that would require or permit the application of the law of
another jurisdiction.

 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Forbearance Agreement to
be duly executed and delivered as of the day and year first above written.

 

 

 

GENCO SHIPPING & TRADING LIMITED

 

 

 

 

 

By:

/s/: John C. Wobensmith

 

 

Name: John C. Wobensmith

 

 

Title: Chief Financial Officer

 

 

 

GENCO ACHERON LIMITED

 

GENCO BEAUTY LIMITED

 

GENCO KNIGHT LIMITED

 

GENCO LEADER LIMITED

 

GENCO MUSE LIMITED

 

GENCO VIGOUR LIMITED

 

GENCO CARRIER LIMITED

 

GENCO PROSPERITY LIMITED

 

GENCO SUCCESS LIMITED

 

GENCO WISDOM LIMITED

 

GENCO MARINE LIMITED

 

GENCO EXPLORER LIMITED

 

GENCO PIONEER LIMITED

 

GENCO PROGRESS LIMITED

 

GENCO RELIANCE LIMITED

 

GENCO SURPRISE LIMITED

 

GENCO SUGAR LIMITED

 

GENCO AUGUSTUS LIMITED

 

GENCO TIBERIUS LIMITED

 

GENCO LONDON LIMITED

 

GENCO TITUS LIMITED

 

GENCO CONSTANTINE LIMITED

 

GENCO HADRIAN LIMITED

 

GENCO COMMODUS LIMITED

 

GENCO MAXIMUS LIMITED

 

GENCO CLAUDIUS LIMITED

 

GENCO CHALLENGER LIMITED

 

GENCO CHAMPION LIMITED

 

GENCO CHARGER LIMITED

 

GENCO HUNTER LIMITED

 

GENCO PREDATOR LIMITED

 

GENCO WARRIOR LIMITED

 

GENCO BAY LIMITED

 

GENCO OCEAN LIMITED

 

GENCO AVRA LIMITED

 

GENCO MARE LIMITED

 

GENCO SPIRIT LIMITED

 

GENCO LORRAINE LIMITED

 

GENCO PYRENEES LIMITED

 

GENCO LOIRE LIMITED

 

GENCO BOURGOGNE LIMITED

 

GENCO PICARDY LIMITED

 

--------------------------------------------------------------------------------


 

 

GENCO AQUITAINE LIMITED

 

GENCO NORMANDY LIMITED

 

GENCO AUVERGNE LIMITED

 

GENCO PROVENCE LIMITED

 

GENCO ARDENNES LIMITED

 

GENCO BRITTANY LIMITED

 

GENCO LANGUEDOC LIMITED

 

GENCO RHONE LIMITED

 

GENCO INVESTMENTS LLC

 

 

 

 

 

By:

/s/ John C. Wobensmith

 

 

Name: John C. Wobensmith

 

 

Title: Chief Financial Officer

 

 

 

 

 

GENCO RAPTOR LLC

 

GENCO CAVALIER LLC

 

GENCO THUNDER LLC

 

 

 

 

 

By:

/s/ John C. Wobensmith

 

 

Name: John C. Wobensmith

 

 

Title: Manager

 

--------------------------------------------------------------------------------


 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Agent

 

 

 

 

 

By:

/s/ Joshua G. James

 

 

Name: Joshua G. James

 

 

Title: Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

APOLLO SPECIAL OPPORTUNITIES MANAGED ACCOUNT, LP., as Lender

 

 

 

BY: APOLLO SOMA ADVISORS, L.P., its general partner

 

 

 

BY: APOLLO SOMA CAPITAL MANAGEMENT, LLC, its general partner

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

Name: Joseph D. Glatt

 

Title: Vice President

 

 

 

 

 

AES (LUX) S.A R.L., as Lender

 

 

 

BY: APOLLO EUROPEAN STRATEGIC MANAGEMENT, L.P., its investment manager

 

 

 

BY: APOLLO EUROPEAN STRATEGIC MANAGEMENT GP, LLC, its general partner

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

Name: Joseph D. Glatt

 

Title: Vice President

 

 

 

 

 

AEC (LUX) S.A R.L., as Lender

 

 

 

BY: APOLLO EUROPEAN CREDIT MANAGEMENT, L.P., its investment manager

 

 

 

BY: APOLLO EUROPEAN CREDIT MANAGEMENT GP, LLC, its general partner

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

Name: Joseph D. Glatt

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

APOLLO CENTRE STREET PARTNERSHIP, L.P., as Lender

 

 

 

BY: APOLLO CENTRE STREET MANAGEMENT, LLC, its investment manager

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

Name: Joseph D. Glatt

 

Title: Vice President

 

 

 

 

 

ANS U.S. HOLDINGS LTD, as Lender

 

 

 

BY: APOLLO SK STRATEGIC ADVISORS, LLC, its sole director

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

Name: Joseph D. Glatt

 

Title: Vice President

 

 

 

 

 

APOLLO CREDIT OPPORTUNITY FUND III LP, as Lender

 

 

 

BY: APOLLO CREDIT OPPORTUNITY ADVISORS III LP, its general partner

 

 

 

BY: APOLLO CREDIT OPPORTUNITY ADVISORS III GP LLC, its general partner

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

Name: Joseph D. Glatt

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

APOLLO FRANKLIN PARTNERSHIP, LP., as Lender

 

 

 

BY: APOLLO FRANKLIN ADVISORS (APO DC), L.P., its general partner

 

 

 

BY: APOLLO FRANKLIN ADVISORS (APO DC-GP), LLC, its general partner

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

Name: Joseph D. Glatt

 

Title: Vice President

 

 

 

 

 

APOLLO ZEUS STRATEGIC INVESTMENTS, LP., as Lender

 

 

 

BY: APOLLO ZEUS STRATEGIC MANAGEMENT, LLC, its investment manager

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

Name: Joseph D. Glatt

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

CCP Credit Acquisition Holdings, L.L.C.,

 

Centerbridge Special Credit Partners II, L.P.

 

CCP II Acquisition Holdings, LLC, as Lenders

 

 

 

 

 

By:

/s/ Bao Truong

 

Name: Bao Truong

 

Title: Senior Managing Director

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

MIDTOWN ACQUISITIONS L.P.

 

as Lender

 

 

 

BY: MIDTOWN ACQUISITIONS GP, LLC,

 

its General Partner

 

 

 

 

 

By:

/s/ Avram Z. Friedman

 

Name: Avram Z. Friedman

 

Title: Manager

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

PANNING MASTER FUND LP, as Lender

 

 

 

BY: PANNING CAPITAL MANAGEMENT, LP, its Investment Manager

 

 

 

 

 

By:

/s/ William M. Kelly

 

Name William M. Kelly

 

Title: Chief Operating Officer

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

SOLUS ALTERNATIVE ASSET

 

MANAGEMENT LP, on behalf of certain funds

 

and managed accounts, as Lender

 

 

 

 

 

By:

/s/ Christopher A. Pucillo by SJD w/permission

 

Name Christopher A. Pucillo

 

Title: Chief Investment Officer

 

--------------------------------------------------------------------------------